Exhibit 10.2 Land Property Assets Location: Property Description: Value: 1333 Burkesville Road Albany, KY 42602 (1) 8,958 sq. ft. two story building containing 4 bay service shop situated on 5 Tracks Totaling 3.52 Acres Page 1 of 18 Furniture and Fixtures Quantity Item Description Value 7 Herman Miller office workstation desks with filing drawers. $ 4,452.00 5 Commercial Grade Desk $ 2,000.00 1 Hardwood Executive Conf. Table w/ 10 person cap. $ 3,500.00 11 High Back Vinyl Executive Office Chairs $ 825.00 8 High Back Leather Executive Office Chairs $ 800.00 17 Fabric Reception Chairs $ 833.00 6 Wooden End Table $ 390.00 10 Metal Vertical Filing Cabinets $ 900.00 1 Metal Lateral Filing Cabinets $ 300.00 4 Leather Tub Chairs $ 400.00 1 Kenmore Dishwasher $ 175.00 1 Kenmore Electric Range $ 250.00 1 GE Microwave $ 100.00 1 Kenmore Refrigerator with Top Freeze and Ice Maker $ 350.00 Total Furniture and Fixtures Asset Value: $ 15,275.00 Page 2 of 18 Computer Equipment Computer Brand / Model Processor Processor Speed Ghz Total Ram System Type OS Other 2nd Harddrive Value: HP Pavilion Intel P Dual E2220 32-bit W7 Pro $ 350.00 HP Pavillion HPE-250f Intel I7-860 64-bit W7 Pro $ 690.00 HP H8-1040 Intel I7-2600 64-bit W7 Pro $ 740.00 HP PRO 3500 MT Intel I5-3470 64-bit W7 Pro $ 650.00 HP Pav P7-1380t AMD A8-3820 64-bit W7 Pro $ 650.00 HP Pav P7-1255 AMD A8-3820 64-bit W7 Pro $ 650.00 HP Z400 Workstn Intel Xeon W3690 16.0 ECC 64-bit W7 Pro SSD arddrive SSD 300 Gigabytes $ 6,780.00 HP P6-2120 AMD A6-3620 64-bit W7 Pro $ 500.00 HP P6-2120 AMD A6-3620 64-bit W7 Pro $ 500.00 HP Z420 Workstn Intel Xeon E5-1660 16.0 ECC 64-bit W7 Pro SSD arddrive SSD 300 Gigabytes $ 6,175.00 HP Pav P7-1380t Intel I5-2400 64-bit W7 Pro $ 650.00 HP PRO 3500 MT Intel I5-3470 64-bit W7 Pro $ 650.00 HP M8000 AMD Athlon Dual 6000+ 32-bit W7 Pro $ 650.00 HP PRO 3500 MT Intel I5-3470 64-bit W7 Pro $ 650.00 HP PRO 3500 MT Intel I3-3240 64-bit W7 Pro $ 650.00 MC769LL/A 16.0 GB Storage WiFi $ 440.00 Itronix Tablet PC Pentium M 496 MB WXP 40 GB Harddrive $ 50.00 Itronix Tablet PC Pentium M 496 MB WXP 40 GB Harddrive $ 50.00 Dell Latitude D630 Intel Duo T7700 32-bit Vista 80 GB Harddrive $ 100.00 Total Computer Asset Value: $ 21,575.00 Page 3 of 18 Computer Peripherals Quantity: Item Description: Value: 1 LG EW224 Computer Monitor $ 155.00 1 Acer G235H Computer Monitor $ 135.00 1 ASUS VS228 21.5” Computer Monitor $ 150.00 1 HP 2009M Monitor $ 120.00 1 HP Compaq L32202X Monitor $ 170.00 3 HP LV2311 23” Computer Monitor $ 540.00 1 HP W2371B Computer Monitor $ 180.00 1 LG 2260V Computer Monitor $ 170.00 1 LG E2351 Computer Monitor $ 180.00 1 Samsung 2232GW Computer Monitor $ 170.00 6 Belkin 550VA Battery Backups $ 360.00 1 Belkin 1000VA Battery Backups $ 185.00 1 APC 1500VA Battery Backup $ 235.00 1 APC 1000VA Battery Backup $ 185.00 1 Cisco 2901 Firewall $ 1,700.00 11 Dlink 5-port Switches $ 385.00 1 Dlink 8-port Switches $ 55.00 10 8x8 VOIP Office Phones $ 2,000.00 1 Samsung SCX-4729FW/XAA Laser Multi-Function Printer $ 180.00 1 HP M401n Monochrome Laser Printer $ 280.00 3 Epson Workforce 645 Multi-Function Inkjet Printer $ 100.00 1 Borther HL-5340D Monochrome LaserJet Printer $ 320.00 1 HP OfficeJet 7500A Multi-Function InkJet Printer $ 130.00 1 Cannon C5030 Copier/Scanner/Fax Unit 1 HP Photosmart C7280 Multi-Function Printer $ 220.00 1 HP CP1215 Color LaserJet Printer $ 250.00 15 Assorted Keyboards $ 225.00 15 Assorted Mice $ 20.00 1 NEAT Scanner 2 DLink DIR-655 Router $ 170.00 Total Computer Peripheral Asset Value: $ 12,965.00 Page 4 of 18 Vehicles Year: Make: Model: Type: Equip. Type: Vehicle Identification Number: Value: Chevrolet C60 Truck Water Truck C16DA9V165784 $ 9,000.00 Chevrolet PK Truck Small Smeal Truck 1GCHK34R5YR118690 $ 40,000.00 Dodge RAM 1500 Truck 1D7HU18D03S243617 $ 8,000.00 International 4700 4x2 Tractor Large Smeal 1HTSCNKM5MH364728 $ 75,000.00 Ford F150 Truck 1FTEF14N1KNA08209 $ 4,500.00 Ford F350 Truck 1FDKF38M5NNA17172 GMC VB1758 Top Kick Smeal 1GDL7D1Y0DV529859 $ 60,000.00 International 4900 4x2 Tractor Winch Truck 1HTSDTYNBLH659076 $ 25,000.00 Dodge RAM 1500 Truck 1D7HU16N72J191919 $ 7,000.00 GMC SL 4x4 Truck 1GTGK24R4WE524079 $ 7,000.00 Chevrolet S10 Truck 1GCDT14X4X8181413 $ 3,000.00 Chevrolet K15703 Truck 1GCEK14T742337423 $ 1,700.00 Freightliner Tractor Vacuum Truck 1FVN2BYB8JH405415 $ 10,000.00 Mack Tractor Steel Truck 1M2B120C8CA051056 $ 15,000.00 Crane Carray 201-591G RIG RIG 110757 - 1R845AB27127 $ 10,000.00 International 4700 4x2 Tractor 1HTSCAAM0VH434390 $ 80,000.00 Crane Carray RIG RIG 1CYDCM380LT038511 $ 10,000.00 Volvo WG64T Tractor 4V1JDBRE6LR807675 $ 15,000.00 Mack Tractor Vacuum Truck 1M2N179Y9DA051056 $ 35,000.00 White (GMC) Tractor 4V1JBAPE6SN842063 22 Bucyrus Tractor Cable Tool Rig #1 $ 50,000.00 Toyota Tacoma Truck 4TAWM72N0TZ167289 $ 4,000.00 International TK Truck Water Truck 1HTSDAAP31H320417 $ 37,500.00 Ford ECAB 4x4 Pickup 1FDWX37P24EB24690 $ 14,000.00 Ford Ranger Truck 1FTCR11XXPUC76290 $ 2,000.00 Ford Ranger Truck 1FTCR11U7PPA20984 $ 2,000.00 Ford F700 Truck Cable Tool Rig #2 F70BVFF0620 $ 10,000.00 Ford Ranger Truck 1FTCR15X8RPC03429 $ 2,500.00 Page 5 of 18 Vehicles (Continued) Year: Make: Model: Type: Equip. Type: Vehicle Identification Number: Value: International CB Bob Truck Pump Truck 1HTSCAAN4YH280991 $ 50,000.00 International CB Bulk Truck Mixing Truck 1HTSDAAN61H397281 $ 37,500.00 Nissan 8962 XE Truck 1N6SD16Y5VC348962 $ 4,000.00 International Truck “The Terminator” B.S.&W. 1HTAA17B3HB23608 Ford Ranger 4x4 Pickup 1FTYR10C7XPA05321 $ 1,000.00 Freightliner Semi-Truck 1FUYDDYB5YMF50248 $ 14,000.00 Ford F250 Pickup 1FTHF25H2KLB07757 $ 4,000.00 Dodge Dakota Pickup 1B7GG46X52S546659 $ 1,000.00 Kenworth T800 Dump Truck Blue 2XKDD29X6JM510833 $ 12,000.00 Mack CB Bob Truck Acid Truck 1M2AA12Y2MW010635 $ 350,000.00 Total Vehicle Asset Value: $ 1,129,700.00 Page 6 of 18 Equipment Quantity: Item Description: Value: 1 T-4 Ingersoll Rand Fully Equipped Drilling Rigs $ 400,000.00 1 1975 Ford Service Rig 1 Case 850 Dozer $ 35,000.00 1 Caterpillar D6M Dozer $ 90,000.00 1 Kobelco SK160 Track hoe $ 45,000.00 1 Bobcat T250 Bobcat $ 37,000.00 1 1ase Crawler Tractor 1 John Deere Skid Steer $ 28,000.00 1 1988 Tennessee Low Boy Trailer $ 6,000.00 1 2002 Hugh 7’x12’ Trailer $ 5,000.00 1 2010 Delta Gooseneck Trailer $ 4,000.00 1 2008 Gato 16’x7’ Trailer $ 3,000.00 1 1980 Birmingham Low Boy Trailer $ 4,000.00 1 1960 Phelps W15 Trailer 3 210 Barrel Plastic Holding Tanks for Acid/Chemicals $ 10,000.00 8 100 Barrel Metal Holding Tanks (On Lease Site) $ 16,000.00 1 115 Barrel Plastic Holding Tanks (On Lease Site) $ 3,000.00 2 115 Barrel Metal Holding Tanks (On Lease Site) $ 8,000.00 50 210 Barrel Metal Holding Tanks (On Lease Site) $ 300,000.00 Pump Jacks $ 300,000.00 75 Submergible Pumps $ 38,880.00 4 Transfer Pumps $ 10,000.00 5 Roper Pumps $ 2,000.00 10 Vacuum Pumps $ 7,000.00 2 Injection Pumps $ 5,000.00 1 Oil / Water Separator $ 10,000.00 1 Set – 4 ¼” O.D. Balloon Strato Packer $ 70,000.00 1 4 ¼” Packer Element Only $ 5,000.00 1 4 ¼” Knockdown Sleeve $ 2,700.00 Page 7 of 18 Equipment (Continued) Quantity: Item Description: Value: 1 Large Pulling Unit 1 4 ¼” O’Ring Set $ 1,500.00 1 Set - 5” Packer Element Only $ 12,000.00 1 Packer Workstation $ 1,500.00 Total Equipment Asset Value: $ 1,650,580.00 Page 8 of 18 Other Assets Quantity: Item Description: Permit Number: Value: 3 Federally Permitted Water Disposal Well – Hays Lease $ 300,000.00 1 Federally Permitted Water Disposal Well – Gentry Lease $ 100,000.00 1 Federally Permitted Water Disposal Well – Carter Lease $ 100,000.00 1 Federally Permitted Water Disposal Well – Wisdom Lease $ 100,000.00 1 Federally Permitted Water Disposal Well – Henson Lease $ 100,000.00 Total Federally Permitted Disposal Well Value: $ 700,000.00 Page 9 of 18 Bonds Bond Description: Value: Blanket Bond with Kentucky State Treasurer- Division of Oil and Gas $ 100,000.00 Total Bond Assets: $ 100,000.00 Page 10 of 18 Active Leases County: Lease Name: Acreage: Clinton Aaron, Jerry & Terry Clinton Cross, David M. & Jennifer H. 6 Clinton Denney, Sandra 19 Clinton Glidewell, Alan C. Clinton Jarvis, Danny & Lisa Clinton Littrell, Harold & Jean Clinton Smith, Brent & Heather 77 Clinton Smith, Sandra 70 Clinton SWO & ISM LLC. Clinton Talbott, Gregory, Vivian Sloan-Morris Clinton Taylor, Michael K. Clinton Upchurch, Jimmy Fox Clinton White, Richard & Dianna 10 Clinton Melton, Donnie 21 Clinton Brown, Deloy L. & Nancy C. 1306.53 Total Acres Cumberland Aaron, Lyndon 59 Cumberland Carter, Clint Et Al Cumberland Carter, Clint Heirs C/O Carter, Glenda Cumberland Carter, Clint Heirs C/O Carter, Glenda Cumberland Carter, Clint Heirs C/O Carter, Glenda Cumberland Henson, Elizabeth Cumberland Kauffman, Leroy & Sheryl Cumberland Page/ Wampler 80 Cumberland Radford, Maxine 28 Cumberland Radford, Mike & Gale, Dan - Emily Upchurch 165 +/- Cumberland Teal, David Cumberland Wisdom, Larry Et Al Cumberland Yater, Richard L. & Evelyn K. 76 1330.00 Total Acres Page 11 of 18 Active Leases (Continued): County: Lease Name: Acreage: Monroe Butler, Bert & Jessie 60 Monroe Butler, Darrell & Sherrie 69 Monroe Carter, William & Terry And Jimmy & Lynne Bushong Monroe Conkright, Evelyn Monroe Gentry, Bobby & Betty 54 Monroe Gentry, R E Monroe Hays, Johanna Monroe Hays, Louann Et Al 80 Monroe Headrick, Eddie & Ellen Monroe Headrick, Kerry & Kim 64 Monroe Headrick, Roger & Eldonna Monroe Headrick, Roger & Joe Monroe McPherson, Terrell Monroe Sells, Joshua Monroe Spears, Keith & Mary Ruth Monroe Wilborn, Stanley & Jill 91 Monroe Wilborn, Faye 2532.00 Total Acres Wayne Dobbs/Hein (Rocky Branch) 160 Total Acres Page 12 of 18 Reserve Evaluation of Properties - To Date Property: Combined Acres: Est. Price per Barrell: Initial: Secondary: Total: Hayes Properties $ 215,610.00 $ 1,617,152.00 $ 53,310 Mm Wisdom & Carter $ 102,463.00 $ 2,567,989.00 $ 106,818 Mm Page.Wampler $ 506,907.00 $ 20,276,280 Mm *Evaluations are currently being done on all properties.* Page 13 of 18 Well Inventory Well Name: Swedged: Pumping: To Be Drilled: Hays Lease H-2 X H-3 X H-4 Disposal Well H-6 X H-7 X H-8 X H-9 X H-10 Disposal Well H-11 X H-12 X H-13 X H-14 X H-15 X H-16 X H-17 X H-18 X H-19 X H-20 X H-21 X H-22 X H-23 X H-24 X H-25 X H-26 X H-30 X Page 14 of 18 Well Inventory (Continued) Well Name: Swedged: Pumping: To Be Drilled: H-31 X H-32 X H-33 X H-34 X H-35 X H-36 X H-37 X H-38 X H-39 X H-41 X H-42 X H-43 X Hays 2 lease H2-1 X H2-2 X H2-3 Disposal Well H2-4 X H2-5 X H2-6 X H2-7 X H2-8 X H2-11 X H2-12 X H2-14 X H2-15 X Page 15 of 18 Well Inventory (Continued) Well Name: Swedged: Pumping: To Be Drilled H2-16 X H2-17 X H2-19 X Henson Lease 1 X 4 X 5 X Henson5 X 15 Disposal Well Conkright Lease 1 X 2 X 3 X 4 X 5 X 6 X 7 X 8 X 9 X 10 X 11 X 12 X 13 X Page 16 of 18 Well Inventory (Continued) Well Name: Swedged: Pumping: To Be Drilled: 14 X 15 X 16 X 17 X 18 X Page/Wampler Lease 1 X 2 X 7 X 8 X Wisdom 1 Disposal Well 2 Disposal Well currently leased to Clinton Carter for disposal 6 additional wells newly on pump. Carter Lease 3 wells currently on pump. Brett Smith Lease 1 X Littrell 8 wells currently on pump. Page 17 of 18 Well Inventory (Continued) Well Name: Swedged: Pumping: To Be Drilled: David Cross Lease 1 X Taylor Lease 1 X Glidewell Lease Dobbs/Hein (Rocky Branch) 1 X 2 X 3 X 4 X Gentry Lease 1 X 6 X 7 X 8 Disposal Well 9 X 12 X 13 X Gentry 14 X Page 18 of 18
